[knlex10220180331001.jpg]
Exhibit 10.2 AMENDED AND RESTATED KNOLL, INC. NON-EMPLOYEE DIRECTOR COMPENSATION
PLAN (Effective May 8, 2018) 1. Purpose. This Amended and Restated Non-Employee
Director Compensation Plan (the “Plan”) is intended to promote the interests of
Knoll, Inc. (the “Company”) by providing an inducement in the form of fees to
certain qualified persons who are not employees of the Company (“Non-Employee
Directors”) to serve as members of the Company’s Board of Directors (the
“Board”). In addition, the Plan also seeks to align the interests of these Non-
Employee Directors with the interests of the Company’s stockholders by allowing
all or a portion of these fees to be paid in shares of common stock of the
Company, par value $0.01 per share (the “Common Stock”) and providing for an
annual grant of Common Stock subject to certain restrictions (“Restricted
Shares”). 2. Effective Date. The Plan shall be effective as of May 8, 2018 (the
“Effective Date”). 3. Administration. The Plan shall be administered by the
Board. The Board shall, subject to the provisions of the Plan, have the power to
construe the Plan, to determine all questions hereunder, and to adopt and amend
such rules and regulations for the administration of the Plan as it may deem
desirable. All decisions, determinations and interpretations of the Board shall
be final and binding. 4. Eligibility. Only Non-Employee Directors are eligible
to participate in the Plan. 5. Fees Payable to Non-Employee Directors. The
following provisions shall govern the payment to Non-Employee Directors of (i)
annual fees, (including fees payable to the Audit Committee Chairman or the Lead
Director) (“Annual Fees”) and (ii) reimbursement of reasonable out-of-pocket
expenses incurred by the Non-Employee Directors in connection with the
performance of their duties as directors (“Expenses”). (a) Annual Fees. Each
person who is a Non-Employee Director shall be entitled to receive without
further action by the Board an Annual Fee equal to $50,000 per calendar year (an
“Annual Retainer”), as provided below. In addition, the chairman of the Audit
Committee of the Board (the “Audit Committee Chairman”) and the lead independent
director (the “Lead Director”) shall each be entitled to receive a supplemental
Annual Fee equal to $15,000 per calendar year served in such capacity (the
“Audit Chairman Fee” and the “Lead Director Fee”, respectively), as provided
below. The Annual Retainer shall be paid in equal installments of $12,500 in
arrears on the last business day of each calendar quarter (each a “Quarterly
Payment Date”). In addition, the Audit Chairman Fee and the Lead Director Fee
shall each be paid in equal installments of $3,750 in arrears on each Quarterly
Payment Date. (i) Payment of Annual Fees for Partial Quarters. In the event a
Non- Employee Director serves on the Board for less than the entire quarter, the
quarterly portion of



--------------------------------------------------------------------------------



 
[knlex10220180331002.jpg]
the Annual Retainer payable for such quarter shall be prorated based on the
number of days in such quarter for which such Non-Employee Director served on
the Board. In the event a Non- Employee Director serves as the Audit Committee
Chairman or the Lead Director for less than the entire quarter, the quarterly
portion of the Audit Chairman Fee or the Lead Director Fee, as the case may be,
payable for such quarter shall be prorated based on the number of days in such
quarter for which such Non-Employee Director served as the Audit Committee
Chairman or the Lead Director. (b) Expense Reimbursements. Each person who is a
Non-Employee Director shall also be entitled to receive reimbursement of
Expenses. Expense reimbursements shall be payable in arrears on each Quarterly
Payment Date for the Expenses incurred prior to such date. Reimbursement for
Expenses shall be subject to each Non-Employee Director’s submission of a
request for reimbursement and all appropriate receipts and/or other
documentation required by the Board at least five business days prior to the
Quarterly Payment Date for which payment is sought. Unless otherwise determined
by the Board, reimbursement requests submitted late with respect to any
Quarterly Payment Date shall be payable on the next Quarterly Payment Date. (c)
Method of Payment. Except as elected pursuant to Section 5(d) below, Annual Fees
shall be payable in cash. Reimbursement of Expenses shall be payable in cash.
(d) Election to Receive Shares of Common Stock in Lieu of Cash. Non-Employee
Directors may elect to receive shares of Common Stock in lieu of all or a
portion of the cash payments for Annual Fees (a “Stock Election”). Any such
election must be made by delivery of a Stock Election Form, a form of which is
attached hereto as Exhibit A, to the Company (attn: Chief Financial Officer)
during a window period under the Company’s Insider Trading Policy and prior to
the applicable Quarterly Payment Date with respect to which the election is to
take effect. The number of shares of Common Stock issuable pursuant to a Stock
Election shall be equal to the value of the cash elected to be foregone in lieu
of Common Stock divided by the Fair Market Value (as defined below) of the
Common Stock on each respective Quarterly Payment Date. Shares of Common Stock
issued in lieu of Annual Fees shall be fully vested and unrestricted shares of
Common Stock issued pursuant to any stockholder-approved equity plan maintained
by the Company, as determined by the Company’s Chief Executive Officer or any of
the Company’s other executive officers. For purposes of the Plan, “Fair Market
Value” means, as of any date when the Common Stock is listed on one or more
national securities exchanges, the closing price of one share reported on the
principal national securities exchange on which such Common Stock is listed and
traded on the date of determination. If the Common Stock is not listed on an
exchange, or representative quotes are not otherwise available, the Fair Market
Value shall mean the amount determined by the Board in good faith to be the fair
market value per share of Common Stock. 6. Grant of Restricted Stock. (a) Annual
Grant. Each calendar year, on the third trading day after the Company’s annual
meeting of stockholders, each Non-Employee Director shall automatically be
granted, without any further action by the Board, a number of Restricted Shares
equal to $90,000 divided by the Fair Market Value of one share of the Common
Stock on the date of such grant, rounded to the nearest full share (the “Annual
Director Stock Grant”). The Restricted Shares shall be 2



--------------------------------------------------------------------------------



 
[knlex10220180331003.jpg]
granted pursuant to any stockholder-approved equity plan maintained by the
Company, as determined by the Company’s Chief Executive Officer or any of the
Company’s other executive officers. (b) Partial Grants. Each Non-Employee
Director who first is elected to the Board other than at an annual meeting of
the stockholders shall be granted, without any further action by the Board, a
number of Restricted Shares equal to the product of: (x) the Annual Director
Stock Grant divided by the Fair Market Value of one share of the common stock on
the date of grant (determined below), multiplied by (y) a pro-rata fraction
equal to the number of complete months until the Company’s next annual meeting
of stockholders, divided by 12; rounded to the nearest full share (a “Partial
Grant”). The Restricted Shares shall be granted pursuant to any stockholder
approved equity plan maintained by the Company, as determined by the Company’s
Chief Executive Officer or any of the Company’s other executive officers and the
Grant Date will be three (3) trading days after the next public release of
financials. Except as specifically set forth herein, the equity grants shall be
subject to and governed by the terms of the relevant Stock Incentive Plan;
provided, however, that any determinations with respect to such Restricted
Shares shall be made by the Board. Except as provided in the Restricted Share
Agreement evidencing each equity grant or as otherwise provided in the relevant
equity plan, the Restricted Shares subject to each equity grant shall become
unrestricted and vest at the rate of 50% of the shares granted (rounded down to
the nearest full share) on the first anniversary of the date of grant, and the
remaining shares granted on the second anniversary of the date of grant;
provided, however, that vesting of the Restricted Shares shall occur only to the
extent that the Non-Employee Director recipient remains a member of the Board on
the respective vesting date. Each equity grant shall be made pursuant to an
agreement substantially similar to, and shall be subject to such other terms and
conditions as set forth in, the Restricted Share Agreement for the applicable
Stock Incentive Plan from which the equity grant is made. 7. Prohibition of
Transfer and Assignment. The right of a Non-Employee Director to the payment of
all or a portion of the fees payable or to receive the Common Stock or
Restricted Shares granted under this Plan may not be assigned, transferred,
pledged or encumbered, other than by will or the laws of descent and
distribution and any attempted assignment or transfer shall be null and void. 8.
Governing Law. The Plan shall be construed and interpreted in accordance with
the internal laws of the State of Delaware, without reference to the principles
of conflicts of law thereof. 9. Termination and Amendment of Plan. The Board may
at any time terminate the Plan or make such modification or amendment thereof as
it deems advisable. 3



--------------------------------------------------------------------------------



 
[knlex10220180331004.jpg]
EXHIBIT A KNOLL, INC. NON-EMPLOYEE DIRECTOR COMPENSATION PLAN STOCK ELECTION
FORM Pursuant to the terms of the Knoll, Inc. Non-Employee Director Compensation
Plan (the “Plan”), I hereby elect to receive shares of Common Stock in lieu of
Annual Fees as follows. Capitalized terms shall have the meaning set forth in
the Plan. Stock Election in Lieu of Annual Fees I hereby elect to forego
$_______ on a quarterly basis or ___% of the Annual Fees due to me on each
Quarterly Payment Date and instead receive shares of Common Stock rounded to the
nearest full share having an equivalent value. I UNDERSTAND THAT THIS ELECTION
SHALL REMAIN IN EFFECT FOR EACH QUARTERLY PAYMENT DATE UNTIL A SUBSEQUENT
ELECTION IS FILED WITH THE COMPANY NULLIFYING OR MODIFYING THIS ELECTION. I
UNDERSTAND THAT THE SHARES OF COMMON STOCK ISSUED TO ME IN LIEU OF CASH FOR MY
ANNUAL FEES WILL BE UNRESTRICTED FOR U.S. FEDERAL TAX PURPOSES AND AS SUCH WILL
CONSTITUTE INCOME TO ME IN THE YEAR OF GRANT. Non-Employee Director



--------------------------------------------------------------------------------



 